Per Curiam.

This court concurs with the board that respondent violated DR 1-102(A)(6). We also agree that respondent willfully failed to file his 1987 tax return and that our precedent in such cases requires a one-year suspension from the practice of law. Further, the testimony offered in mitigation is insufficient to warrant a lesser sanction, particularly when the record shows that respondent’s disability ended with his return to work in 1987. According*305ly, we order that respondent be suspended from the practice of law in Ohio for a period of one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes and Wright, JJ., concur.
Douglas, H. Brown and Resnick, JJ., separately dissent.